DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 6, 7, 9-11, 17-19, and 26 are objected to because of the following informalities:  
Regarding claim 1, there appears to be a typographical error in the term “air-pumps pump” in line 5.
Regarding claim 6, the claim should be amended to recite “the [[a]] parallel---connected mode” in line 1, “the series-connected mode” in line 3 and “the [[a]] series-connected mode” in lines 3 and 4 to correct for grammar, to keep spelling consistent, and since the modes have already been recited.
 Regarding claim 7, the claim should be amended to recite “a parallel-connected…a series-connected” in line 2 to correct for grammar.
Regarding claim 9, the claim should be amended to recite “[[the]] a maximum temperature of any part[[s]]…contact with [[the]] skin” to provide antecedent basis and to correct for grammar.
Regarding claim 10, it is recommended to amend the claim to recite “vents to [[the]] atmosphere” to provide antecedent basis for the terminology.
Regarding claim 11, it is recommended to amend the claim to recite “[[the]] a base of the housing” to provide antecedent basis for the terminology.
Regarding claim 17, it is recommended to amend the claim to recite “[[the]] a breast” in line 3 to provide antecedent basis for the terminology.
Regarding claim 18, it is recommended to amend the claim to recite “[[the]] a nipple” in line 2 to provide antecedent basis for the terminology.
Regarding claim 19, it is recommended to amend the claim to recite “[[the]] a top to [[the]] a bottom” in line 2 to provide antecedent basis for the terminology.
Regarding claim 26, the claim should be amended to recite “the nipple tunnel [[portion]” in line 2 to keep claim language consistent.
Appropriate correction is required.
Claim Interpretation
The preamble in claim 1 recites “A breast pump device that is configured as a self-contained, in-bra wearable device”. The examiner notes that this limitation gives life and meaning to the claim since it sets forth structural limitations to the overall breast pump device. For examination purposes, the term “self-contained, in-bra wearable device’ is interpreted to mean “complete, or having all that is needed, in itself’ and is capable of being worn in a bra. Applicant's disclosure appears to support this 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action” in claim 29. The examiner note that this limitation will be interpreted to mean “a mechanical or magnetic mechanism” as set forth on pg. 105, lines 1-2, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 11, 20, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a parallel connected mode is used during a first part of a pumping cycle to reach a defined negative air pressure more quickly than series connected mode would, and then the device switches to a series connected mode…”. It is unclear if this limitation is drawn to merely to a breast pump device with a structure capable of performing these method steps or further includes a method comprising these steps. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity. 
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
	Further regarding claim 6, the claim recites “a series connected mode to reach a greater negative air pressure…than series connected mode could reach”.  The scope of the claim is unclear as it is not understood how a pump in series connected mode could reach a greater negative air pressure than the pump could reach while in the series connected mode.  The examiner interprets this limitation to mean “greater than…parallel-connected mode could reach”.
	Regarding claim 9, the claim recites the limitation “the heat sink is configured to ensure that the maximum temperature of any parts of the breast pump system that might come into contact with the skin”. Due to the use of the word “might”, the parts which come into contact with the skin cannot be determined. In normal use during milk expression, based on fig. 4 of Applicant’s disclosure, it would appear that the shield 7, part of the housing 1 and the back side of the milk container 3 would contact the skin during use. However, if the device is disassembled, for example to clean the diaphragm 13 (the examiner notes that pg. 112, line 15 of Applicant’s specification discloses that the diaphragm is intended to be cleaned), other components would come into contact with the skin. Therefore, the scope of the claim cannot be ascertained.
Further regarding claim 9, the claim recites “especially prolonged contact for greater than 1 minute, are no more than 48C and preferably no more than 43C”. Due to the use of the words “especially” and “preferably”, it cannot be determined how these limitations further limit the claim. The use of the term “especially” implies that some, but not all, components have a maximum temperature of no more than 48C; however, these components are not defined.  The use of the term “preferably” implies that the temperature is merely desired and is considered an optional limitation.  As such, the term “preferably” renders the claim indefinite as it cannot be determined if the term further limits the claim.
Regarding claim 11, the claim includes a first limitation which ends in a period but then includes a second limitation. It is not understood if the second limitation is a part of claim 11 or if the limitation should be deleted.
Claim 20 recites the limitation "the diaphragm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 20, the claim recites “the pump” in line 3.  As claim 1 is directed to two or more piezo pumps, it is not understood if “the pump” of claim 20 is in reference to the two or more piezo pumps or just one of the pumps.
Further regarding claim 23, the claim recites “the pump” in line 2.  As claim 1 is directed to two or more piezo pumps, it is not understood if “the pump” of claim 23 is in reference to the two or more piezo pumps or just one of the pumps.
Claim 24 recites the limitation "the diaphragm" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the diaphragm" in line 2, “the recess” in line 2, and “the rear surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 25, the claim recites “the air pump” in line 4.  As claim 1 is directed to two or more piezo pumps, it is not understood if “the air pump” of claim 25 is in reference to the two or more piezo pumps or just one of the pumps.
Claim 26 recites the limitation "the diaphragm" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 14-19, 21-24, and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,881,766 in view of Khalil (US 20130023821), Makower (US 20170072118), Meyers (US 5542921), and the teachings discussed below (see table). 
Regarding claim 1, claim 19 of the ‘766 reference patent claims all of the claimed limitations set forth in claim 1 of the instant application except in that the reference patent does not claim the device being a self-contained, in-bra wearable device that includes a power charging circuit for controlling the charging of the rechargeable battery; control electronics powered by the rechargeable battery; and the air pumps being powered by the rechargeable battery.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70).
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable), control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34); a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the air pumps and the control electronics to be powered by the rechargeable battery for the purpose of rendering the pump and control electronics operable.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference patent to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
‘313 Claims
Ref Claims
Teaching
1
1, 18, and 19
see above
2
 
Khalil teaches a closed loop air pump (81 in fig. 10) that drives a diaphragm that fully separates an air pump side from a milk side (3 in fig. 11) preventing any contamination of the milk by eliminating contact with the air pump, and preventing any contamination of the air pumps by any milk (fig. 10 shows the diaphragm separating the air pump 81 from the milk flow path).  Therefore, it would have been obvious to have modified the claim of the patent to have the claimed features for the purpose of separating air and milk as taught by Khalil (paragraph 19).
3
19
 
4
19
 
14
 
Mendoza (US 6227936) teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces when the pump is full (1:58-62). It would have been obvious to have modified the claim of the reference patent to have a mass of at most 8 ounces when full since Mendoza teaches that this is the maximum mass a bra can hold.
15
 
Baker (US 20090281485) directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing (paragraph 144).  It would have been obvious to have modified the claim of the reference patent to have the claimed features for the purpose of making the device for discrete and comfortable for the user and others around the user. 
16
 
Vogelin (US 20070179439) is directed towards a breast pump system (fig. 1) having a breast shield (3 in fig. 1) which is made from a polypropylene, which is a known rigid material (paragraph 62).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield of the claim of the reference patent to be made from polypropylene for the purpose of enabling the shield to be sterilized (paragraph 62).
17
 
Rigert (US 20180028733) teaches a breast shield system (1 in fig. 1) for a breast pump which comprises a shield (10 in fig. 2).  Rigert further teaches that the shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast (paragraph 15 discloses that the shield can be rotated to determine the optimal level of comfort for a user depending on breast size and shape; the examiner notes that the shield of Rigert is capable of rotating smoothly since fig. 2 shows the interior of the shield is smooth).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference patent have the claimed feature or the purpose of finding the optimal position for the user’s breast shape and size.
18
 
Khalil teaches the breast flange and the nipple tunnel are a single, integral item with no joining stubs (paragraph 60 discloses that the breast shield comprises the base part and stub integrally formed; fig. 11 shows that the shield comprises the breast flange and the nipple tunnel and no other stubs are joined).  It would have been obvious to have modified the claim of the reference patent for the purpose of  obviating the need for separate pieces which would increase the risk of leakage.
19
 
Khalil teaches the breast shield is generally symmetrical about a centre-line running from the top to the bottom of the breast shield when positioned upright for normal use (figs. 4 and 11 shows the shield being symmetrical).  It would have been obvious to have modified the claim of the reference patent for the purpose of  enabling a user to place the shield on the breast without concern of proper orientation.
21
 
Guthrie (US 20160220745) teaches a breast pump system (fig. 2A) having a housing (204 in fig. 2A) which is configured to slide onto a breast shield (201 in fig. 2A) when the breast shield has been placed onto a breast using guide members (paragraph 39 discloses a threaded attachment; the examiner notes that the term “sliding” is interpreted to mean “to move smoothly along a surface” using the threads as guide members).  It would have been obvious to have modified the claim of the reference patent for the purpose of providing a releasable attachment mechanism for coupling the shield to the housing.
22
 
Miller (US 20160325031) teaches a breast pump system (fig. 3A) in which the breast shield and milk container are capable of being disconnected from the rest of the system (paragraph 29).  Since Miller teaches that only these components need cleaning (paragraph 29), it would have been obvious to have modified the claim of the reference patent with the claimed limitation for the purpose of enabling easy cleaning of the shield and container.
23
1
 
24
 
Khalil teaches the diaphragm is substantially circular (fig. 11 shows the diaphragm 3 as circular) and is configured to self-seal under the negative air pressure to a substantially circular diaphragm holder that is part of the housing (fig. 5 shows the membrane sealing to holder 2).  It would have been obvious to have modified the claim of the reference patent since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
25
1
 
26
 
Khalil teaches the diaphragm is removable from a diaphragm holder (4 in fig. 11; paragraph 21 discloses that the diaphragm is cleanable indicating that it must be removable from the holder 4) that sits above the breast flange and the nipple tunnel portion (fig. 4).  It would have been obvious to have modified the claim of the reference patent since Khalil teaches that this position enables the nipple tunnel to be fluidically connected to the milk container (fig. 10 shows the housing attaching to a milk container).
27
1
 
28
 
Khalil teaches the milk container includes a flexible valve that self-seals under negative air pressure against a milk opening in the nipple tunnel and that permits milk to flow into the milk container (non-return valve 5 in figs. 4 and 5; paragraph 69 discloses that the valve is incorporated into the milk collection container 7’). Therefore, it would have been obvious to have modified the claim of the reference patent to have the claimed feature for the purpose of preventing milk from being sucked back into the pump.
29
 
Khalil teaches the milk container is attachable to the housing with a mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action (the examiner notes that this limitation is being interpreted to mean a “mechanical or magnetic mechanism” as set forth on pg. 105, lines 1-2 of applicant’s specification; locking lug 71 in fig. 11 is a mechanical mechanism and is disclosed to engage a recess in paragraph 69 indicating that it is capable of engaging the recess with single push action since this push action is not further defined).  It would have been obvious to have modified the claim of the reference patent for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).


Claims 1-4, 14-19, 21-24, and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-6 of U.S. Patent No. 10,926,011 in view of Khalil, Makower, Meyers, and the teachings below (see table). 
Regarding claim 1, claim 4 of the ‘766 reference patent claims all of the claimed limitations set forth in claim 1 of the instant application except in that the reference patent does not claim the device being a self-contained, in-bra wearable device that includes a power charging circuit for controlling the charging of a rechargeable battery; control electronics powered by the rechargeable battery; and the air pumps being powered by the rechargeable battery, the breast shield having a breast flange and nipple tunnel, and the milk container being configured to attached and removed from the housing.
Khalil teaches a breast pump device (fig. 10) configured as a self-contained, in-bra wearable device (fig. 10; paragraph 70) having a breast shield (1 in fig. 11) having a flange (12in fig. 6) and a nipple tunnel (13 in fig. 6) and a milk container (7’ in fig. 11) configured to be attached and removed from the housing (paragraph 69).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to be a self-contained, in-bra wearable device having a breast shield with a flange and nipple tunnel and a milk container configured to be attached and removed from the housing, as taught by Khalil, for the purpose of enabling the device to be a small and hands-free (paragraph 70).  The modification of the breast shield would enable the shield to interface with the breast and receive the nipple and the modification of the milk container would enable the milk to be collected after expression.
Makower teaches a similar breast pump device (fig. 1A) having a rechargeable battery (battery 48 in fig. 14A; paragraph 154, lines 8-22 discloses the battery being rechargeable), control electronics powered by the rechargeable battery (paragraph 12 discloses a controller powered by the battery; paragraph 11, lines 1-5 discloses the controller being in the main body 34), and a pump powered by the rechargeable battery and generating negative air pressure (paragraph 12 discloses a pumping mechanism powered by the battery and generating suction; paragraph 11, lines 1-5 discloses the pump being in main body 34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump and the control electronics to be powered by a rechargeable battery for the purpose of rendering the pump and control electronics operable and to enable the power source to be reused.
Meyers is directed towards a breast pump system (fig. 2) which comprises rechargeable batteries (107A in fig. 5A) and a power charging circuit for controlling the charging of the battery (9:50-52 discloses a circuit recharges batteries). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference patent to include the circuit for controlling the charging of the battery, as taught by Meyers, to enable charging of the battery while operating the device (9:50-52).
‘313 Claims
Ref Claims
Teaching
1
1 and 4
see above
2
 1

3
5
 
4
6
 
14
 
Mendoza (US 6227936) teaches a bra which is designed to support a breast pump to allow the mother’s hands to remain free (1:8-12). Mendoza further discloses that the bra must be able to support up to 8 ounces when the pump is full (1:58-62). It would have been obvious to have modified the claim of the reference patent to have a mass of at most 8 ounces when full since Mendoza teaches that this is the maximum mass a bra can hold.
15
 
Baker (US 20090281485) directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing (paragraph 144).  It would have been obvious to have modified the claim of the reference patent to have the claimed features for the purpose of making the device for discrete and comfortable for the user and others around the user. 
16
 
Vogelin (US 20070179439) is directed towards a breast pump system (fig. 1) having a breast shield (3 in fig. 1) which is made from a polypropylene, which is a known rigid material (paragraph 62).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield of the claim of the reference patent to be made from polypropylene for the purpose of enabling the shield to be sterilized (paragraph 62).
17
 
Rigert (US 20180028733) teaches a breast shield system (1 in fig. 1) for a breast pump which comprises a shield (10 in fig. 2).  Rigert further teaches that the shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel to provide a correct positioning of the breast shield onto the breast (paragraph 15 discloses that the shield can be rotated to determine the optimal level of comfort for a user depending on breast size and shape; the examiner notes that the shield of Rigert is capable of rotating smoothly since fig. 2 shows the interior of the shield is smooth).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the reference patent have the claimed feature or the purpose of finding the optimal position for the user’s breast shape and size.
18
 
Khalil teaches the breast flange and the nipple tunnel are a single, integral item with no joining stubs (paragraph 60 discloses that the breast shield comprises the base part and stub integrally formed; fig. 11 shows that the shield comprises the breast flange and the nipple tunnel and no other stubs are joined).  It would have been obvious to have modified the claim of the reference patent for the purpose of  obviating the need for separate pieces which would increase the risk of leakage.
19
 
Khalil teaches the breast shield is generally symmetrical about a centre-line running from the top to the bottom of the breast shield when positioned upright for normal use (figs. 4 and 11 shows the shield being symmetrical).  It would have been obvious to have modified the claim of the reference patent for the purpose of  enabling a user to place the shield on the breast without concern of proper orientation.
21
 
Guthrie (US 20160220745) teaches a breast pump system (fig. 2A) having a housing (204 in fig. 2A) which is configured to slide onto a breast shield (201 in fig. 2A) when the breast shield has been placed onto a breast using guide members (paragraph 39 discloses a threaded attachment; the examiner notes that the term “sliding” is interpreted to mean “to move smoothly along a surface” using the threads as guide members).  It would have been obvious to have modified the claim of the reference patent for the purpose of providing a releasable attachment mechanism for coupling the shield to the housing.
22
 
Miller (US 20160325031) teaches a breast pump system (fig. 3A) in which the breast shield and milk container are capable of being disconnected from the rest of the system (paragraph 29).  Since Miller teaches that only these components need cleaning (paragraph 29), it would have been obvious to have modified the claim of the reference patent with the claimed limitation for the purpose of enabling easy cleaning of the shield and container.
23
1
 
24
 
Khalil teaches the diaphragm is substantially circular (fig. 11 shows the diaphragm 3 as circular) and is configured to self-seal under the negative air pressure to a substantially circular diaphragm holder that is part of the housing (fig. 5 shows the membrane sealing to holder 2).  It would have been obvious to have modified the claim of the reference patent since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
26
 
Khalil teaches the diaphragm is removable from a diaphragm holder (4 in fig. 11; paragraph 21 discloses that the diaphragm is cleanable indicating that it must be removable from the holder 4) that sits above the breast flange and the nipple tunnel portion (fig. 4).  It would have been obvious to have modified the claim of the reference patent since Khalil teaches that this position enables the nipple tunnel to be fluidically connected to the milk container (fig. 10 shows the housing attaching to a milk container).
27

 Phillips (US 20160296682) teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is substantially rigid (paragraph 57 discloses the container being made from Tritan; pg. 21 of Applicant’s specification discloses that Tritan is a polycarbonate material, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of the reference patent to be made Tritan for the purpose of rendering the container reusable and cleanable, as taught by Phillips (paragraph 60).
28
 
Khalil teaches the milk container includes a flexible valve that self-seals under negative air pressure against a milk opening in the nipple tunnel and that permits milk to flow into the milk container (non-return valve 5 in figs. 4 and 5; paragraph 69 discloses that the valve is incorporated into the milk collection container 7’). Therefore, it would have been obvious to have modified the claim of the reference patent to have the claimed feature for the purpose of preventing milk from being sucked back into the pump.
29
 
Khalil teaches the milk container is attachable to the housing with a mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action (the examiner notes that this limitation is being interpreted to mean a “mechanical or magnetic mechanism” as set forth on pg. 105, lines 1-2 of applicant’s specification; locking lug 71 in fig. 11 is a mechanical mechanism and is disclosed to engage a recess in paragraph 69 indicating that it is capable of engaging the recess with single push action since this push action is not further defined).  It would have been obvious to have modified the claim of the reference patent for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).



Allowable Subject Matter
Excepting for the double patenting rejections above, claim 1 is allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the closest piece of prior art is Khalil, Blondheim (US 20120277636), and Aalders (US 20160166745).
Khalil teaches a self-contained, in-bra breast pump device (fig. 10) and teaches an air pump comprising a vacuum motor (81 in fig. 11).  Blondheim teaches using a piezo-electric pump in a breast pump device (paragraph 36).  Aalders teaches using two or more individual pumps in series in a breast pump device (paragraph 57).  However, there is no teaching or suggestion on how to implement two or more piezo pumps in a self-contained, in-bra wearable device.
Claims 5, 7, 8, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 9-11, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783